Case 19-12378-KBO    Doc 599-4   Filed 01/30/20   Page 1 of 3



                        EXHIBIT B

        Attorneys and Paraprofessionals’ Information
               Case 19-12378-KBO            Doc 599-4     Filed 01/30/20        Page 2 of 3



        The K&E attorneys who rendered professional services in these cases during the Fee Period

are:

                        Position                                      Hourly       Total
                                    Year                                                         Total
 Professional Person    with the                   Department         Billing      Billed
                                   Admitted                                                   Compensation
                       Applicant                                       Rate        Hours
Leah Elizabeth
                       Associate     2016           Corporate          $920.00        37.10       $34,132.00
Barnes
Rachael Marie
                       Associate     2017         Restructuring        $920.00       108.30       $99,636.00
Bazinski
Spencer Caldwell-
                       Associate     2019         Restructuring        $705.00        32.60       $22,983.00
McMillan
Luci Hague             Associate     2015       International Trade    $995.00         2.40        $2,388.00
Sam Hare**             Associate     2019            Corporate         $595.00         1.50          $892.50
Eric Herst             Associate     2019            Corporate         $595.00        27.90       $16,600.50
Fred Anthony Hilow     Associate     2016            Litigation        $795.00       104.90       $83,395.50
                                                 Corporate - Debt
Emily Hogan            Associate     2016                              $920.00        10.60        $9,752.00
                                                      Finance
Stephen L. Iacovo      Associate     2016          Restructuring        $995.00       28.50       $28,357.50
Tatum Ji               Associate     2015      Labor & Employment       $995.00        3.60        $3,582.00
Natalie Kannan         Associate     2019            Taxation           $625.00        5.80        $3,625.00
Chris Koenig           Associate     2014          Restructuring      $1,045.00      175.60      $183,502.00
Matthew N. Leist       Associate     2015            Corporate          $995.00       29.20       $29,054.00
                                                 Technology & IP
Jake Lipnik            Associate     2019                              $595.00         4.80        $2,856.00
                                                   Transactions
Peter Madden**         Associate    2016           Restructuring       $920.00         3.10        $2,852.00
William Phalen         Associate    2018             Corporate         $705.00         1.90        $1,339.50
Prentis Robinson       Associate   Pending         Restructuring       $595.00        25.50       $15,172.50
Julia Schichmann*      Associate    2019           Restructuring       $485.00        13.80        $6,693.00
                                                 Technology & IP
Jeffrey J. Seroogy     Associate     2014                              $995.00         1.00         $995.00
                                                   Transactions
Claire Stephens        Associate     2017          Restructuring       $705.00       178.10      $125,560.50
Matt Taylor            Associate     2018          Restructuring       $705.00        21.00       $14,805.00
                                                     Executive
Mei Y. Wang            Associate     2018                              $595.00         2.10        $1,249.50
                                                  Compensation
Alison Wirtz         Associate       2016          Restructuring        $805.00      116.30       $93,621.50
Jack N. Bernstein    Of Counsel      1995       Employee Benefits     $1,315.00       15.00       $19,725.00
Ryan Blaine Bennett,
                      Partner        2000         Restructuring       $1,515.00       84.70      $128,320.50
P.C.
                                                   Executive
Kate Coverdale          Partner      2010                             $1,090.00        7.00        $7,630.00
                                                  Compensation
Thad W. Davis, P.C.     Partner      2005           Taxation          $1,295.00        8.80       $11,396.00
Susan D. Golden         Partner      1988         Restructuring       $1,135.00        5.80        $6,583.00
Stephen C. Hackney,
                        Partner      1997           Litigation        $1,465.00        7.00       $10,255.00
P.C.
Partha Kar**            Partner      1993         Restructuring       $1,565.00        4.80        $7,512.00
Jonathan E. Kidwell     Partner      2009         Environment         $1,175.00        1.00        $1,175.00
Michelle Kilkenney,
                        Partner      2002           Corporate         $1,395.00        4.30        $5,998.50
P.C.
R.D. Kohut              Partner      2004      Labor & Employment     $1,120.00        1.20        $1,344.00
                                                 Technology & IP
Daniel Lewis            Partner      2008                             $1,195.00        0.50         $597.50
                                                   Transactions
Mario Mancuso, P.C.     Partner      1997       International Trade   $1,595.00        0.30         $478.50
Christopher Marcus,
                        Partner      2000         Restructuring       $1,565.00       31.70       $49,610.50
P.C.
               Case 19-12378-KBO            Doc 599-4      Filed 01/30/20    Page 3 of 3



                        Position                                      Hourly       Total
                                    Year                                                           Total
 Professional Person    with the                  Department          Billing      Billed
                                   Admitted                                                     Compensation
                       Applicant                                       Rate        Hours
Tom McCarthy**          Partner      2012          Corporate         $1,090.00          0.30           $327.00
Casey McGushin          Partner      2014          Litigation        $1,025.00        85.40         $87,535.00
Roberto S. Miceli       Partner      1996          Real Estate       $1,325.00          0.80         $1,060.00
Wolfgang Nardi*         Partner      2004          Corporate         $1,040.00          2.00         $2,080.00
Gregory F. Pesce        Partner      2011         Restructuring      $1,135.00        41.50         $47,102.50
Leo Plank               Partner      2001         Restructuring      $1,175.00          4.50         $5,287.50
Wolfram Prusko*         Partner      2008         Restructuring        $975.00        22.80         $22,230.00
Mariska S. Richards     Partner      2012          Corporate         $1,090.00        15.70         $17,113.00
Steve Toth              Partner      2015          Corporate         $1,235.00          6.90         $8,521.50
Grand Total                                                                        1,287.60      $1,224,926.50

        *Admitted in Germany
        **Admitted in United Kingdom

        The paraprofessionals of K&E who rendered professionals services in these cases during

the Fee Period are:

                        Position                                         Hourly      Total
 Paraprofessional                    Year                                                            Total
                        with the                    Department           Billing     Billed
     Person                         Admitted                                                      Compensation
                       Applicant                                          Rate       Hours
 Anthony Abate         Paralegal       N/A          Restructuring        $325.00         3.40           $1,105.00
 Ryan Besaw            Paralegal       N/A          Restructuring        $325.00         4.70           $1,527.50
 Uzo Dike              Paralegal       N/A           Litigation          $400.00        29.50          $11,800.00
 Carrie Therese
                       Paralegal       N/A          Restructuring        $430.00         0.30             $129.00
 Oppenheim
                        Support
 Megan Buenviaje                       N/A              Litigation       $380.00         0.50             $190.00
                         Staff
                        Support
 Jeremy Piniak                         N/A              Litigation       $380.00         0.20              $76.00
                         Staff
 Grand Total                                                                            38.60          $14,827.50

                                                  Total Fees Requested                1,326.20       $1,239,754.00
